82458: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13664: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82458


Short Caption:RAMSUNDAR (LEO) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A823374, C334131Classification:Criminal Appeal - Other - Post-Conviction/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Justice Cadish for Justice StiglichPanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:06/25/2021How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantLeo Erick Ramsundar
					In Proper Person
				


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


05/24/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


02/10/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


02/10/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (A823374) (SC)21-03984




02/22/2021Order/ProceduralFiled Order Directing Transmission of Record and Regarding Briefing.  Record on Appeal due:  30 days.  Appellant's Opening Brief or Informal Brief due:  120 days.  (SC)21-05207




02/25/2021Record on Appeal DocumentsFiled Record on Appeal. A823374. Vol. 1 (SC)21-05642




02/25/2021Record on Appeal DocumentsFiled Record on Appeal. C334131. Vol. 1 (SC)21-05644




03/05/2021Record on Appeal DocumentsFiled Record on Appeal. C-18-334131-1(SEALED) pages 64-78. (SC)


05/12/2021BriefFiled Proper Person Informal Brief. (SC)21-13576




06/25/2021Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


01/14/2022Order/ProceduralFiled Order Directing Answering Brief. Respondent shall have 30 days from the date of this order to file and serve an answering brief. The answering brief shall comply with NRAP 28, 31, and 32. Appellant shall have 30 days from the date the answering brief is served to file any reply brief. fn1[The state may omit the routing statement regarding whether this court should retain the case.] (SC)22-01466




04/29/2022Order/DispositionalFiled Order of Reversal and Remand. "ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for proceedings consistent with this order." fn2 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/EC/MG. (SC).22-13664





Combined Case View